IN THE SUPREME COURT OF THE STATE OF NEVADA


                GILES MANLEY A/K/A GILES                              No. 63120
                KENNETH SHARIF MANLEY,
                Appellant,
                vs.
                THE STATE OF NEVADA,                                      FILED
                Respondent.
                                                                          APR -0Of 2O16
                                                                         TRACE K. LINDEMAN -
                                                                      CLERK   or
                                                                              SUPREME COURT
                                                                     BY   -

                                                                           DEPUTY CLERK -


                                       ORDER OF AFFIRMANCE
                            This is an appeal from an order of the district court denying a
                postconviction petition for a writ of habeas corpus. Eighth Judicial
                District Court, Clark County; Douglas W. Herndon, Judge.
                            Appellant Giles Manley filed his petition on September 26,
                2012, more than eight years after issuance of the remittitur on direct
                appeal on June 29, 2004. Therefore, Manley's petition was untimely filed.
                See NRS 34.726(1). Manley's petition was also successive because he had
                previously filed two postconviction petitions for a writ of habeas corpus,'
                and it constituted an abuse of the writ as he raised claims new and
                different from those raised in his previous petitions.               See NRS
                34.810(1)(b)(2); NRS 34.810(2). Manley's petition was procedurally barred
                absent a demonstration of good cause and prejudice.       See NRS 34.726(1);
                NRS 34.810(1)(b); NRS 34.810(3).




                      'Manley v. State, Docket No. 53056 (Order of Affirmance, April 8,
                2010); Manley v. State, Docket No. 48319 (Order of Affirmance, July 17,
                2007).

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                                                     1   0
                                                                                         (   lOZ
                              Manley argues that Miller v. Alabama, 567 U.S.       , 132 S.
                Ct. 2455 (2012), rendered his sentence unconstitutional and provided him
                with good cause to excuse the untimely filing of his petition. However,
                while his appeal was pending, the Legislature enacted A.B. 267. We
                conclude that A.B. 267 provides Manley with any relief Miller arguably
                affords as it makes him parole eligible within his lifetime.            See
                Montgomery v. Louisiana, U .S.               , 136 S. Ct. 718, 735 (2016);
                State v. Boston, 131 Nev., Adv. Op. 98, 363 P.3d 453 (2015). Therefore, he
                failed to demonstrate that Miller provides good cause to excuse the
                procedural bars or that he would suffer prejudice from the failure to
                consider this claim.
                              Manley also contends that the ineffectiveness of his prior
                counsel constitutes good cause to excuse his procedural default. He
                contends that the decision in Martinez v. Ryan, 566 U.S. , 132 S. Ct.
                1309 (2012), mandates that the ineffectiveness of postconviction counsel
                constitutes good cause. We conclude that this argument lacks merit.
                Manley's claims of ineffective assistance of trial and appellate counsel do
                not constitute adequate cause because those claims are untimely and
                successive.   See Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506
                (2003) ("[T]o constitute adequate cause, the ineffective assistance of
                counsel claim itself must not be procedurally defaulted."). The ineffective
                assistance of postconviction counsel is not good cause in the instant case
                because the appointment of counsel in the prior postconviction proceedings
                was not statutorily or constitutionally required.   See Crump v. Warden,
                113 Nev. 293, 303, 934 P.2d 247, 253 (1997); McKague v. Warden, 112 Nev.
                159, 164, 912 P.2d 255, 258 (1996). Further, we have recently held that
                Martinez does not apply to Nevada's statutory postconviction procedures,

SUPREME COURT
        OF
     NEVADA

                                                     2
(0) 1947A
                see Brown v. McDaniel, 130 Nev., Adv. Op. 60, 331 P.3d 867, 872-73
                (2014), and thus, Martinez does not provide good cause for this untimely
                and successive petition. Therefore, the district court did not err in
                denying this claim without conducting an evidentiary hearing.
                            Lastly, Manley contends that the failure to consider the claim
                that his sentence violates the Eighth Amendment prohibition against
                cruel and unusual punishment amounts to a fundamental miscarriage of
                justice. We disagree. Manley's claim relates solely to the procedure
                utilized in sentencing him to life without the possibility of parole. It does
                not implicate whether Manley is "actually innocent of the crime or is
                ineligible for the death penalty." Pellegrini v. State, 117 Nev. 860, 887, 34
                P.3d 519, 537 (2001). Therefore, the district court did not err in
                dismissing this claim without conducting an evidentiary hearing.
                            Having considered Manley's contentions and concluding that
                they lack merit, we
                            ORDER the judgment of the district court AFFIRMED.


                                                                          "---         , C. J.
                                                          Parraguirre


                                                                                          J.



                CHERRY, J., dissenting:
                            I would extend the equitable rule recognized in Martinez to
                this case because appellant was convicted of murder and is facing a severe
                sentence.   See Brown, 130 Nev., Adv. Op. 60, 331 P.3d 867 (Cherry, J.,
                dissenting). Accordingly, I would reverse and remand for the district court
SUPREME COURT
        OF
     NEVADA

                                                      3
(0) 1947A
                to determine whether appellant can demonstrate a substantial underlying
                ineffective-assistance-of-trial-counsel claim that was omitted due to the
                ineffective assistance of post-conviction counsel. I therefore dissent.


                                                                                          J.



                cc: Hon. Douglas W. Herndon, District Judge
                     Federal Public Defender/Las Vegas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                       4
(0) 1947A